Case 1:18-cv-03988-CCB Document 21 Filed 02/08/19 Page 1 of 3
Case l:lB-cv-O3988-CCB Docurnent 20 Filed 02/08/19 Page 2 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Robert S. JOHNSTON III and the
LIBERTARIAN PARTY OF MARYLAND

Plaintiffs,
v. Case No. `l : 1 8-cv-03988-CCB

Linda H. LAMONE, in Her Ol"Hcial
Capacity as Administrator of the
Maryland State Board of Elections

 

Defendant.

_ SCHEDULING ORDER ry

Having considered the Parties’ Joint Motion for Scheduling Order, it is this _gday of
é ¢J ,- , 2019, hereby oRDERED as follows
l_ Defendant’s Responsive Pleading

a. Defendant’s Answer (or motion to dismiss) will be due on or before Monday,
February 25, 2019_

b. If there is a motion to dismiss, the normal briefing schedule will apply to that
motion and all of the deadlines below will be stayed pending resolution of the
motion.

2. Discovery

a. The parties will exchange document requests and interrogatory responses on or
before Friday, March l, 2019_

b. The parties will provide the requested documents and interrogatory responses on

or before Friday, March 29, 2019.

 

{4

Case 1:18-cv-03988-CCB Document 21 Filed 02/08/19 Page 2 of 3
Case 1:18-cv-03988-CCB Document 20 Filed 02/08/19 Page 3 of 4

c. The parties will exchange follow-up requests, which may be informal, on or
before Monday, April 8, 2019, and meet to discuss the follow-up requests on or
before Friday, April 12, 2019. The parties will endeavor to respond promptly to
any follow-up requests, and in any case no later than May l, 2019.

d. Throughout discovery, both parties commit to the principle that discovery should
wherever possible be limited to whatever is sufficient to demonstrate the fact at
issue, rather than “kitchen sink” discovery In keeping with the principle of
sufficiency, the parties will be particularly alert to opportunities to replace formal
interrogatories and document requests with informal interviews that result in
stipulations of fact agreeable to both sides

e. The parties will make disclosures required by Fed. R. Civ. P. 26(a)(1) and Fed. R
Civ. P. 26(a)(2) on or before Friday, March 15, 2019. The discovery provided by
each party pursuant to this Order does not excuse the parties from complying with
the remaining disclosure requirements of Fed. R. Civ, P. 26(a).

3. Stipulation of Undisputed Facts

a. Each party will provide the other with a draft stipulation of fact supporting its
own motion for summary judgment on or before Friday, May 3, 2019. (The
motions themselves need not be provided at this time, nor need the parties support
their proposed stipulations with citations to documents or interrogatories if they
really believe the fact is undisputed.)

b. Plaintiffs will provide Defendant with a draft joint stipulation of undisputed fact

on or before Friday, May 17, 2019.

 

 

Case 1:18-cv-O3988-CCB Document 21 Filed 02/08/19 Page 3 of 3
Case 1118-cv-03988-CCB Document 20 Filed 02/08/19 Page 4 of 4

c. Defendaut will provide Plaintiffs with comments on the draft by Friday, May 24,
2019, and the parties will resolve disagreements and stipulate to as many material
facts as possible by Friday, May 31, 2019_

4. Summary Judgment Motions

a. Plaintiffs will file any motion for summary judgment by Friday, June 14.

b. Defendant will oppose motion for summary judgment and cross-file by
Wednesday, July 3, 2019_

c. Plaintiffs will reply to Defendant’s cross-filing and oppose by Wednesday, ]uly
24, 2019.

d. Defendant will reply by Friday, August 2, 2019.

e. All motions will be based on the joint stipulation of undisputed facts and on the
moving party’s evidence of additional facts that the moving party contends should
be undisputed The moving party’s evidence of additional facts need not have
been included in that party’s initial draft stipulation of facts provided to the other
party pursuant to paragraph 3.a.

5. Counsel are permitted by mutual consent to adjust any of the foregoing deadlines without
seeking on order from the Court, provided that summary judgments are on file with this
Court, fully briefed and ready for the Court’s resolution, on or before Friday, August 16,

2019.

SO ORDERED. [W-¢

The Honorable Catherine C. Blake
U.S. District Judge

 

 

